                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


UNITED STATES OF AMERICA                                                            RESPONDENT


v.                                    Case No. 4:15-cr-40011
                                      Case No. 4:18-cv-4167

LACORTNEY D. SANDERS                                                                     MOVANT


                                             ORDER

       Before the Court is the Report and Recommendation filed August 2, 2019, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 55. Judge Bryant recommends that Movant Lacortney D. Sanders’s Motion to Vacate,

Set Aside, or Correct Sentence pursuant to U.S.C. § 2255 (ECF No. 47) be denied and that this

case be dismissed with prejudice.         No party has filed objections to the Report and

Recommendation, and the time to object has passed. See 28 U.S.C. § 636(b)(1). Upon review,

the Court adopts the Report and Recommendation in toto. Accordingly, Sanders’s Motion to

Vacate, Set Aside, or Correct Sentence pursuant to U.S.C. § 2255 (ECF No. 47) is DENIED and

this case is DISMISSED WITH PREJUDICE. Further, the Court finds that an appeal from

dismissal would not be taken in good faith and that no certificate of appealability should be issued.

       IT IS SO ORDERED, this 22nd day of August, 2019.


                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
